Citation Nr: 0810761	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  02-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for an adjustment disorder with mixed emotion, 
anxiety and depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include whether the 
claim should be referred to the Director, Compensation and 
Pension Service.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991, plus had prior periods of active duty for training 
(ACDUTRA).

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision of 
the RO that granted service connection for an adjustment 
disorder with mixed emotion, anxiety and depression, 
evaluated as 30 percent disabling effective June 1998.  The 
veteran timely appealed for a higher initial disability 
rating.

These matters also came to the Board on appeal from an 
October 2002 decision that denied entitlement to a TDIU.  

In September 2003, December 2005, and March 2007, the Board 
remanded the matters for additional development.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's adjustment disorder with mixed emotion, anxiety and 
depression, has been manifested by symptoms that reflect no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; circumstantial or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impaired memory, impaired 
judgment, and impaired abstract thinking have not been 
demonstrated.

2.  Service connection is in effect for adjustment disorder 
with mixed emotion, anxiety and depression, rated as 30 
percent disabling; and for lumbar strain with secondary back 
myositis, degenerative osteoarthritis of the spine, and left 
L4-L5 radiculopathy, rated as 30 percent disabling.  The 
combined disability rating is 50 percent. 

3.  The veteran has not worked since 1997; he has work 
experience as a salesman and manager for a local newspaper; 
and he has at least 16 years of education. 

4.  The veteran's service-connected back disability is severe 
enough to suggest that that he is unable to obtain or retain 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for an adjustment disorder with mixed emotion, 
anxiety and depression have not been met at any time since 
the effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9440 (2007).

2.  The criteria for the submission of the claim for a total 
rating for compensation purposes based on individual 
unemployability to the Director, Compensation and Pension 
Service, are met.  38 C.F.R. § 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through August 2002, August 2004, December 2005, and March 
2007 letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, evidence of 
increased disability, and evidence needed to award a TDIU.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the June 2006 supplemental statement of the case (SSOC), 
the RO or AMC specifically notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case, the veteran has appealed for a higher initial 
disability rating assigned for a service-connected adjustment 
disorder.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice also are rendered moot in this case, because the 
veteran's claims have been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Adjustment Disorder With Mixed Emotion Anxiety and
Depression With Depressed Mood

The RO has evaluated the service-connected adjustment 
disorder with mixed emotion anxiety and depression under 
38 C.F.R. § 4.130, Diagnostic Code 9440, as 30 percent 
disabling.  The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

During a July 1997 VA examination, the veteran reported 
problems trying to concentrate, despite medical treatment.  
Examination revealed that his attention, memory, and 
concentration were good; his affect was blunted.  His speech 
was clear and coherent.  The veteran was not hallucinating, 
and was not suicidal or homicidal; his insight and judgment 
were fair.  The examiner diagnosed dysthymia with anxiety 
features.  A global assessment of functioning (GAF) score of 
75 was assigned.

The reports of a January 2001 VA examination and an October 
2001 addendum reflect that the veteran was alert, coherent, 
adequately dressed, and well groomed.  He neither seemed 
anxious nor depressed, and his thoughts were expressed in a 
logical and coherent manner.  His mood seemed euthymic 
throughout the interview, and no emotions were observed; 
affect was appropriate to thought content.  The veteran 
complained of sleep difficulties, and reported having 
nightmares and hearing voices call his name or scream.  He 
admitted to suicidal thoughts in the past.  The Axis I 
diagnoses included generalized anxiety disorder, and 
adjustment disorder with mixed emotion (anxiety and 
depression, secondary to chronic low back pain).  A GAF score 
ranging from 51 to 60 was assigned.

During a September 2004 VA examination, the veteran reported 
episodes of feeling sad, depressed, irritable; and with loss 
of energy, insomnia, anxiety, tension, and loss of interest 
in daily living activities.  These episodes lasted for 
several days.  The veteran reported no past history of 
psychiatric hospitalization.  Examination revealed that the 
veteran was appropriately dressed, cooperative, alert, and in 
contact with reality.  There was no evidence of psychomotor 
retardation or agitation.  His thought process was coherent 
and logical.  There was no looseness of association, and no 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations.  The veteran had no phobias, no 
obsessions, no panic attacks, and no suicidal ideas.  His 
mood was depressed and anxious.  His affect was constricted 
and appropriate.  His memory was intact.  His current 
symptoms moderately interfered with the veteran's employment 
functioning and social functioning.  The examiner diagnosed 
an adjustment disorder with mixed anxiety and depressed mood.  
No other mental disorder was found.  A GAF score of 60 was 
assigned.

The report of an April 2007 VA examination reveals no 
evidence of sleep impairment, hallucinations, inappropriate 
or obsessive behavior, panic attacks, or suicidal or 
homicidal thoughts.  A GAF score of 60 was assigned.  The 
examiner opined that the veteran did not meet the DSM-IV 
criteria for PTSD due to military service.  His diagnosed 
PTSD was secondary to an attack while employed for a local 
newspaper.

The Board notes that, while psychiatric treatment records 
dated in 2002 reveal an Axis I diagnosis of PTSD and a GAF 
score of 50, service connection is not in effect for PTSD.  
As such, symptoms attributable solely to this non-service-
connected disability may not be considered in the evaluation 
of the service-connected adjustment disorder with mixed 
emotion, anxiety and depression.  38 C.F.R. § 4.14.
  
In this case, the veteran's adjustment disorder with mixed 
emotion, anxiety and depression has been manifested, 
primarily, by episodes of depression, irritability, and 
anxiety.  While these symptoms seemed to occur frequently, 
they are, nonetheless, reflective of overall moderate social 
and occupational impairment, although generally functioning 
satisfactorily with routine behavior and self-care.  Such 
level of impairment warrants no more than the currently 
assigned 30 percent disability rating.  

While the veteran reported disturbances of both motivation 
and mood, and memory problems at times, these factors, alone, 
do not provide a sufficient basis for assignment of an 
initial 50 percent disability rating.  Significantly, the 
veteran has not been found to have circumstantial or 
stereotyped speech, frequent panic attacks, difficulty in 
understanding complex commands, impaired memory, impaired 
judgment, or impaired abstract thinking-all symptoms which 
would warrant an initial 50 percent disability rating.

The evidence does not reflect that the veteran's adjustment 
disorder with mixed emotion, anxiety and depression has 
caused severe impairment at any time in social and 
occupational functioning.  Symptoms such as grossly 
inappropriate behavior, or persistent danger of hurting self 
or others are not demonstrated.  

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

The GAF score ranging from 51 to 60 assigned by recent 
examiners in September 2004 and April 2007 reflects moderate 
symptoms.  Given the clinical findings of "intact memory," 
and "thoughts expressed in a logical and coherent manner," 
the Board finds that the overall evidence warrants no more 
than a 30 percent disability rating at any time.

For the foregoing reasons, the Board finds that staged 
ratings, pursuant to Fenderson, are inapplicable; and that 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 30 percent at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2007).


B.  TDIU Benefits

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  In determining whether the veteran is 
entitled to TDIU, neither his non-service-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the veteran has completed four years of college 
education.  He reportedly worked as a salesman for a local 
newspaper from 1976 to 1997, and during his last year in 1997 
he worked as a manager.
  
Service connection is currently in effect for an adjustment 
disorder with mixed emotion, anxiety and depression-
currently rated as 30 percent disabling, as shown above; and 
for lumbar strain with secondary back myositis, degenerative 
osteoarthritis of the spine, and left L4-L5 radiculopathy-
currently rated as 30 percent disabling.  The combined 
disability rating is 50 percent.  See 38 C.F.R. § 4.25 
(2007).  This combined disability rating clearly does not 
meet the minimum percentage requirement for TDIU under 38 
C.F.R. § 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section. 38 C.F.R. § 4.16(b).

The Board notes that the September 2003 remand requested 
consideration of an increased disability rating for the 
veteran's service-connected back disability under the revised 
General Rating Formula for spinal disabilities.  A review of 
the evidence of record does not reflect that an increased 
disability rating is warranted.

Symptomatology associated with the veteran's service-
connected back disability initially was consistent with a 40 
percent evaluation for severe lumbosacral strain under former 
Diagnostic Code 5295, but that a 30 percent disability rating 
was assigned by the RO because a back condition had pre-
existed service.

The report of a November 2004 VA examination shows that the 
range of motion of the veteran's lumbar spine is to 50 
degrees on flexion with pain, to 30 degrees on extension with 
pain, to 30 degrees on left and right lateral bending with 
pain, and to 30 degrees on rotation to the right and left 
with pain.  The examiner found no postural abnormalities or 
fixed deformities of the thoracolumbar spine.  Sensory 
examination showed decreased pinprick sensation at L5-S1 
level in the right lower extremity.  Motor examination showed 
no atrophy and showed a normal tone and strength.  No 
intervertebral disc syndrome was found.

An MRI scan of the veteran's lumbar spine in March 2006 
revealed mild degenerative changes.

Under the revised criteria, a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Higher evaluations are assigned 
for ankylosis, and are not relevant in this appeal.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

Notwithstanding the veteran's complaints of functional loss, 
the evidence shows that the veteran can flex his 
thoracolumbar spine well beyond 30 degrees.  He, therefore, 
does not meet the criteria for an increased rating under the 
General Rating Formula.  38 C.F.R. § 4.7, 4.21.

The veteran has not had any periods of doctor-prescribed bed 
rest, and no incapacitating episodes are shown.  There is no 
evidence of neurological deficits sufficient to warrant a 
separate compensable disability rating under any diagnostic 
code.  Ankylosis of the lumbar spine has not been shown.  
Accordingly, there is no basis for a disability evaluation in 
excess of the currently assigned 30 percent rating for the 
veteran's service-connected back disability under the revised 
criteria.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

The Board notes that the September 2003 remand requested 
consideration of a TDIU on an extraschedular basis.  In 
essence, the overall evidence does weigh in favor of a 
finding that the veteran is unemployable due solely to his 
service-connected back disability.  A report of VA 
examination in November 2004 reflects the examiner's opinion 
that the veteran has limitations in his ranges of motion, 
ambulation, standing, and sitting tolerance due to easy 
exacerbation of pain in the lumbosacral area; and that the 
veteran is unsuitable to perform any kind of job position.  
Because of the veteran's service-connected back disability, 
he is unable to stand or sit for much longer than 30 minutes.  
This evidence shows that the veteran's service-connected back 
disability, alone, is of such severity as to prevent him from 
engaging in, for example, sedentary work.  Nor is the veteran 
able to engage in manual labor.  While a VA examiner in 
September 2002 opined that the veteran was not unemployable 
because he used to work in a managerial job that required 
frequent travel in the area, that examiner had not reviewed 
the veteran's medical records.  Even assuming that the 
veteran might be able to sustain some employment while 
working at a desk for an hour or two, the evidence indicates 
that, if employed in such a position, it would only 
constitute "marginal employment."  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). 

The Board recognizes that the veteran was awarded Social 
Security disability benefits primarily because of his lumbar 
strain, and this factor is pertinent to his claim for a TDIU.

After consideration of all the evidence, the Board 
acknowledges that the veteran's service-connected back 
disability possibly causes total industrial impairment; it 
prevents him from performing sedentary work or manual labor.  
Accordingly, the Board finds that the veteran's service-
connected back disability precludes him from working or, 
alternatively, meets the standard required for a 
determination of only "marginal employment."

Again, where there is plausible evidence that a veteran is 
unable to secure and follow a substantially gainful 
occupation, without any affirmative evidence to the contrary, 
the veteran's case is eligible for consideration under 38 
C.F.R. § 4.16(b) by referral to the Compensation and Pension 
Director. Based on the evidence above, including the 
testimony taken in May 2007, it is clear that such referral 
is warranted.

At this point, the Board will not make a decision regarding 
the veteran's claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b), as we are not permitted to do so.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds 
that this matter should have been submitted to the 
Compensation and Pension Director for extraschedular 
consideration under § 4.16(b).  In this regard, the appeal is 
granted. Id.  At this point, this claim will necessarily be 
REMANDED to the RO for further action consistent with this 
decision.


ORDER

An initial disability evaluation in excess of 30 percent for 
an adjustment disorder with mixed emotion, anxiety and 
depression is denied.

Submission of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension Service, 
is warranted.


REMAND

Given the above, decision, this matter is remanded to the RO 
(or Appeals Management Center) for the following action:

The RO should submit the claim for a 
total rating for compensation purposes 
based on individual unemployability under 
38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The RO 
should follow the dictates of § 4.16(b) 
in making this submission.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


